DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 1 July 2022.
Claims 1 and 3-5 have been amended and are hereby entered.
Claim 2 has been canceled.
Claims 1, and 3-5 are currently pending and have been examined. 
This action is made FINAL.

	Response to Amendment and Remarks

Claim Rejections - 35 USC § 112
Claims 1-5 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant has amended or cancelled the claims to overcome or render moot each of the rejections.  Accordingly, the rejection of claim 2 is now moot and the rejection of claims 1 and 3-5 under 35 U.S.C. 112(b) has been withdrawn.    
Claim Rejections - 35 USC § 101
Claims 1-5 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant has amended or cancelled the claims to overcome or render moot each of the rejections.  Accordingly, the rejection of claim 2 is now moot and the rejection of claims 1 and 3-5 under 35 U.S.C. 101 has been withdrawn.    
Claim Rejections - 35 USC § 103
Claims 1-2 and 5 were rejected under 35 U.S.C. 103 as being unpatentable over Brueul (DE102011113019) in view of Hitoshi (JP2004178194). Claims 3-4 were rejected under 35 U.S.C. 103 as being unpatentable over Brueul and Hitoshi in view of Tsunekimi (JP2009031968).  Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hitoshi does not disclose or suggest predicting the predicted course of the other vehicle when the other vehicle is following the surrounding object in the same traffic lane as recited in claims 1 and 5.  Specifically, the Applicant argues that “If the following oncoming vehicle is overtaking the preceding oncoming vehicle, it is not following the preceding oncoming vehicle.” The examiner disagrees with this conclusion.  As noted by Applicant, the vehicle (succeeding vehicle) of Hitoshi is following another vehicle (preceeding vehicle) for a period of time and then it is determined if the succeeding vehicle overtakes the vehicle (preceeding vehicle, see step 6).   Thus, the succeeding vehicle is following the preceeding vehicle for a period of time.  Further, the examiner notes that the instant specification and dependent claims also describe that the vehicle overtakes the surrounding object (see Figure 4B and dependent claims 3 and 4). Accordingly, the disclosure of Hitoshi describes “the following” just as described in the instant application.
 Applicant further argues that Hitoshi has no disclosure or suggestion that the predicted course of the other vehicle will follow a direction in which the surrounding object is going to travel at the intersection.  The examiner disagrees.  The examiner notes that there is no description of the predicted course of the other vehicle will follow a direction in which the surrounding object is going to travel at the intersection (e.g. if the surrounding object B proceeds straight at the intersection, the vehicle A proceeds straight at the intersection).  Rather, the specification discloses wherein the predicted course of the other vehicle is in the direction of the surrounding object at the intersection (e.g. surrounding object is to the right, the vehicle turns to the right at the intersection) or wherein the predicted course of the other vehicle is in the direction in which the surrounding object travels when near the intersection (e.g. the surrounding object is traveling straight and the other vehicle is traveling straight when approaching the intersection).  The claim has been interpreted accordingly.  
The primary reference, Brueul, teaches wherein the predicted course of the other vehicle is in the direction of the surrounding object (see Brueul Figure 2, V4, V12 wherein the vehicle turns right in the direction of the surrounding vehicle at the intersection). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Still further, Hitoshi teaches wherein the predicted course of the other vehicle is in the direction in which the surrounding object travels when near the intersection (see at least Hitoshi, Figure 3, vehicles V2 and V2’ (corresponding with 1 and 2 in the same lane proceeding straight near the intersection).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “determining that the other vehicle is following the surrounding object”.  However, claim 3 and 4 depend from claim 1 and each recite “determining that the other vehicle is not following the surrounding object…”  It is not clear to the examiner how it can be determined that both the other vehicle is following and also is not following the surrounding object.  For example, it is not clear if “determining that the other vehicle is following the surrounding object” is a conditional statement that should have an “if, then” statement such that if it is not determined that the other vehicle is following the other object, then the steps of claim 3 or claim 4 are required.  Further, in the case where the “determining” is not conditional, but instead requires that the “determining that the other vehicle is following the surrounding object”, it is not clear how the limitations of claim 3 or claim 4 can be met as they are mutually exclusive and cannot both be met.  The examiner request further explanation.  
Further, the examiner notes that Figures 4A-E, 5A-C, and 6A-6B show various arrangements of the host vehicle, other vehicle and surrounding object wherein the other vehicle is following in some figures and not following in some other figures.  It is not clear if Figures 4A-E, 5A-C, and 6A-6B show different, mutually exclusive embodiments or a time line of movement of the vehicles.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brueul (DE102011113019, provided in the IDS) in view of Hitoshi (JP2004178194, provided in IDS).
Regarding claim 1, Brueul discloses a vehicle travel assist method performed by a vehicle travel assist device that assists travel of a host vehicle (see at least Brueul ¶ 5 The invention is based on the object of specifying a method for determining and evaluating the dangers of a situation between at least two vehicles in a street crossing area, which method enables the dangers to be determined, evaluated and presented completely, very precisely and comprehensively. The invention is also based on the object of specifying a method for assisting a driver when driving a vehicle.)
based on predicted courses of another vehicle traveling on a road toward an intersection and a surrounding object (see at least Brueul Fig. 2, V4, V12), the method  comprising: 
detecting the surrounding object traveling on the road toward the intersection (see at least Brueul ¶ 21 “The input data is current environmental data of the respective vehicle (road users V1 to V4) and vehicle data, which are recorded using vehicle sensors and via what is known as vehicle-to-vehicle communication and infrastructure-to-vehicle communication…The vehicle sensors for capturing the environmental data include one or more mono cameras, stereo cameras, laser scanners, radar and ultrasonic sensors, with the environmental data being captured at least partially redundantly by means of the vehicle sensors.” And ¶23 wherein the surrounding object can be a bicyclist, “In a second method step VS2, the intentions of the road users V1 to V12 are recorded, classified and constantly updated using the classified and merged input data within the object-oriented Bayesian network, with the recording, classification and updating from a moment of entry of the respective road user V1 to V12 takes place in the intersection area SB until leaving the same. Vehicles (road users V1 to V4), endangered or dangerous pedestrians (road users V5 to V8) and cyclists (road users V9 to V12) are taken into account as road users V1 to V12.”)
detecting the other vehicle traveling on the road toward the intersection, the other vehicle traveling in a traffic lane of the road in which the surrounding object is traveling (see at least Brueul ¶ 21 “The input data is current environmental data of the respective vehicle (road users V1 to V4) and vehicle data, which are recorded using vehicle sensors and via what is known as vehicle-to-vehicle communication and infrastructure-to-vehicle communication…The vehicle sensors for capturing the environmental data include one or more mono cameras, stereo cameras, laser scanners, radar and ultrasonic sensors, with the environmental data being captured at least partially redundantly by means of the vehicle sensors.” And ¶23 wherein the surrounding object can be a bicyclist, “In a second method step VS2, the intentions of the road users V1 to V12 are recorded, classified and constantly updated using the classified and merged input data within the object-oriented Bayesian network, with the recording, classification and updating from a moment of entry of the respective road user V1 to V12 takes place in the intersection area SB until leaving the same. Vehicles (road users V1 to V4), endangered or dangerous pedestrians (road users V5 to V8) and cyclists (road users V9 to V12) are taken into account as road users V1 to V12.”)
predicting a predicted course of the other vehicle that follows a predicted direction in which the surrounding object is going to travel at the intersection (see at least Brueul, see Fig. 2, where TM1-TM8 are predicted, ¶37, “Driving options and movement options, which are possible for the road users V1 to V12 in the illustrated street crossing area SB, are used as the basis for determining the intentions. Possible trajectory models TM1 to TM8 of road users V1 to V12 are taken into account here, the trajectory models TM1 to TM8 being generated from past, current and predicted trajectories of the respective road users V1 to V12. Furthermore, the position and movement relationships of the road users V1 to V12 to one another are taken into account.V4, V12)” and further ¶32 “The intentions of the road users V1 to V12 include, as trajectories, a number of intended maneuvers of the vehicles and on-road cyclists and pedestrians in the road crossing area SB, such as e.g.B (sic). a left turn, a right turn, going straight, the condition that no vehicle has been detected and the condition that the vehicle will not cross the intersection, for example, because it is parked or has stopped for a short time. For pedestrians on a sidewalk or cyclists on a cycle path, as a trajectory between a longitudinal movement and a crossing movement with respect to the own vehicle, a state that no pedestrian or cyclist has been detected and a state that the pedestrian or cyclist will not cross the street crossing, distinguished.” 
As discussed above, the examiner notes that there is no description of the predicted course of the other vehicle will follow a direction in which the surrounding object is going to travel at the intersection (e.g. if the surrounding object B proceeds straight at the intersection, the vehicle A proceeds straight at the intersection).  Rather, the specification discloses wherein the predicted course of the other vehicle is in the direction of the surrounding object at the intersection (e.g. surrounding object is to the right, the vehicle turns to the right at the intersection) or wherein the predicted course of the other vehicle is in the direction in which the surrounding object travels when near the intersection (e.g. the surrounding object is traveling straight and the other vehicle is traveling straight when approaching the intersection).  The claim has been interpreted accordingly.  
Brueul teaches wherein the predicted course of the other vehicle is in the direction of the surrounding object (see Brueul Figure 2, V4, V12 wherein the vehicle turns right in the direction of the surrounding vehicle at the intersection). 
generating a route of the host vehicle based on the predicted course of the other vehicle and the predicted course of the other vehicle and controlling the host vehicle according to the generated route  (see at least Brueul ¶57, “Alternatively or additionally, one or more driver assistance devices of the respective vehicle are controlled as a function of the ascertained risks. The control is carried out in such a way that an automatic longitudinal or transverse control of the vehicle is carried out in order to avoid a collision with the other road users V 1 to V 12 or at least in order to reduce the consequences of the collision..” see also ¶56).
Brueul does disclose the predicted course is based on all the relative positions of the vehicles (see at least ¶ 42 “When modeling the position and movement relationships of the road users V1 to V12 to one another, all possible position and movement relationships and possible collision scenarios, including one or more primary collisions and secondary collisions triggered as a result thereof, are taken into account.” and ¶ 45 “The probabilistic hypothesis estimation is based on traffic rules, on the display states of the traffic light systems L1 to L4, on a localization of which lane or which conflict area the road users V1 to V12 are in, the absolute positions of the road users V1 to V12 in the road crossing area SB, from relative positions of the road users V1 to V12 to one another and as a function of the trajectory models TM1 to TM8 of the road users V1 to V12.” And ¶49 “Here, pairs of vehicles, pairs of vehicles and pedestrians and pairs of vehicles and cyclists are considered, with the results of the qualitative determination of the intentions of the road users V1 to V12 and the quantitative probabilistic hypothesis estimation being combined within the framework of the probabilistic risk assessment. In other words, the hazards are determined from combinations of qualitative and quantitative conclusions of the probabilistic hazard assessment.”).  However, Brueul does not explicitly teach determining that the other vehicle is following the surrounding object and wherein the surrounding object has fewer than four wheels.  
Hitoshi discloses determining that the other vehicle is following the surrounding object and wherein the surrounding object has fewer than four wheels. (see at least Hitoshi See Fig. 3, Fig. 7, vehicles V2, V2 ′,oncoming vehicles (1) and (2) shown in same lane of Figure 3, and wherein ¶50 discloses wherein both may be two wheeled vehicles such that the preceding vehicle V2 in either Figure 3 or 7 is a two-wheeled vehicle.  See also ¶58 “If it is determined in step S4 that the preceding oncoming vehicle on the same lane is a two wheeled vehicle and the following oncoming vehicle is a normal vehicle different from the 2 wheeled vehicle….”  and ¶10 “a determination means for determining whether or not a succeeding oncoming vehicle (for example, a two wheeled vehicle) will follow the preceding oncoming vehicle on the same lane of the opposing road on which the plurality of oncoming vehicles travel” See also description in ¶¶ 4, 6 for additional support and Figure 5, step S2 determines if they are in same lane, S3 determines if they are both two wheeled vehicles).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brueul with the teaching of Hitoshi to include the determination that the other vehicle is following the surrounding object and the surrounding object has fewer than four wheels, for example when both vehicles are two wheeled vehicles (Hitoshi ¶50) because as Brueul teaches that for a full risk assessment of the danger and avoidance of collisions all pairs of vehicles including pairs of vehicles and pairs of vehicles and cyclists are considered to determine the intentions of road users (see Brueul ¶49,50).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brueul and Hitoshi in view of Tsunekimi (JP2009031968, provided in the IDS)
Regarding claims 3 and 4, the combination of Brueul and Hitoshi teach the vehicle travel assist method in claim 1, and as applied above, including further
 determining that the other vehicle is not following the surrounding object when the vehicle overtakes the surrounding object and the surrounding object is a distance from the intersection that is larger than a specified threshold (see at least Hitoshi See Fig. 3, Fig. 7, vehicles V2, V2 ′,oncoming vehicles (1) and (2) shown in same lane of Figure 3, and Figure 5, S6 through S7 wherein ¶53 and 55 discloses wherein it is determined whether or not the succeeding oncoming vehicle will overtake the preceding oncoming vehicle (e.g. not following the surrounding object) and it is determined that the oncoming vehicle overtakes the preceding oncoming vehicle prior to the intersection)
predicting that the other vehicle will not turn, at the intersection, to a direction toward a surrounding object side from a center of the road in a width direction and, the vehicle travel assist device predicts that the other vehicle will turn, at the intersection, to a direction toward the surrounding object side from the center of the road in the width direction (see at least Brueul Fig. 2, ¶27 “The context topology information is determined on the basis of probabilistic Bayesian logic rules and a determination based on uncertainties in measured values and recorded intentions for a straight-ahead movement or a turn or other maneuvers by road users V1 to V12.”, ¶32 “The intentions of the road users V1 to V12 include, as trajectories, a number of intended maneuvers of the vehicles and on-road cyclists and pedestrians in the road crossing area SB, such as e.g.B (sic). a left turn, a right turn, going straight, the condition that no vehicle has been detected and the condition that the vehicle will not cross the intersection, for example, because it is parked or has stopped for a short time.).  Further, Brueul teaches the predicted course is based on all the relative positions of the vehicles (¶¶42, 45, 49, as cited above).
However, the combination of Brueul and Hitoshi do not explicitly disclose where the other vehicle overtakes the surrounding object at a constant speed or while accelerating.  
Tsunekimi discloses where the vehicle overtook the surrounding object either at a constant speed or while accelerating (see at least Tsunekimi, Fig. 1 and ¶66, “Oncoming vehicle speed: Since it is possible to estimate and calculate the time until the oncoming vehicle enters the intersection based on the speed of the oncoming vehicle and the distance from the intersection of the road unit 113, whether or not the right turn vehicle 101 can turn right Can be determined. Further, if acceleration information and brake information can be acquired from the oncoming vehicle, it can be determined whether the oncoming vehicle is accelerating or decelerating, so the accuracy of the estimation calculation is improved.” The examiner interprets Tsunekimi to also disclose a constant speed as it is determining acceleration and deceleration and the lack of either of these indicates a constant speed.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Brueul and Hitoshi with the teaching of Tsunekimi to utilize additional data points about the predicted course based on the whether the vehicle is accelerating, decelerating or staying at a constant speed order to have additional data points for the Bayesian model of Brueul to make accurate predictions of the danger and aid in the avoidance of collisions. 
Claim 5 is rejected under the same rationale, mutatis mutandis, as claim 1, above wherein sensors are disclosed in ¶21 and control circuit in ¶69.  Claim Rejections - 35 USC § 103

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kushi et al (US PG Pub. 2011/0095907) and Fujiwara  (WO 2015/151192) disclose a host vehicle analyzing information regarding the oncoming vehicles pertinent to the instant application.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662